THOMAS A. CLARK, Circuit Judge,
concurring in part and dissenting in part:
I concur in that part of the majority’s opinion that affirms the jury’s award of $30,000 in actual and punitive damages to the plaintiff below. I part company with the majority, however, on the issue of a pro se litigant’s right to legal fees under the Civil Rights Attorney’s Fees Awards Act of 1976, 42 U.S.C. § 1988. Essentially for the same reasons that I outlined in my dissenting opinion in Lovell v. Alderete, 630 F.2d 428, 434 (5th Cir. 1980), concerning the award of attorney’s fees to pro se litigants in Freedom of Information Act cases, I would hold in this case that the Civil Rights Attorney’s Fees Awards Act of 1976 provides the courts with the discretion to allow a prevailing pro se litigant a reasonable attorney’s fee as part of the costs of the successful action.